Denison, J.,
dissenting.
I dissent from the opinion of the majority and concur in that of the Chief Justice.
For convenience in this discussion, I shall use the term “direct supply” as equivalent to “that part of the water of the stream available for direct irrigation.”
The statement in the majority opinion that the question before us is: “Whether the capture of the seepage water by the Santa Maria ditch can be regarded as such an original appropriation as to entitle it to decree prior to all other appropriátors on the stream to which such seepage is tributary” is inaccurate.
The water in question is not ordinary seepage and conclusions based on the theory that it is so will be unreliable, and the principal question is not whether the capture of it is a valid appropriation, but whether the owner of the reservoir from which it has escaped has a right to it without appropriation.
It is either mere leakage from the reservoir or else it is an accretion or addition to the direct supply. It must be either one or the other, because it was not there before the reservoir was filled. If it is not mere leakage it may perhaps be called seepage but in that case it must pe an accretion or addition to the direct supply, because, since no portion of the direct supply can be lawfully used to fill the reservoir, it follows that all the water, the -winter water, for instance, put into the reservoir and released in the irrigation season, must, with mathematical certainty, be an addition' to the direct supply.
I think this water is leakage. True, some of it comes through a ridge, a natural barrier, but that is essentially a dam and is used by the constructors of the reservoir as a part of their dam. Even if it were not a part of the dam, nevertheless, when reservoir water escapes it is leakage, and if so, and if it can be identifiéd as from the reser*457voir, it of right ought to be and is, certainly, the property of the owner of the reservoir as much after it escapes as before — until he abandons it. If the water in the reservoir is his and escapes against his will, and he has not abandoned it, how does it cease to be his?
If he may retain the leakage by a cement lining on the inside of his dam, why not by a cement retaining wall on the outside of it, It is as if he had it in a tub out of which it leaked and he caught it in a pail.
If not leakage it is an accretion or addition to the stream and as such belongs to him who created the addition, as shown in the opinion of the Chief Justice.